IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0735
                               Filed June 20, 2018


IN THE INTEREST OF S.P.,
Minor Child,

D.P., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Butler County, Peter B. Newell,

District Associate Judge.



       A mother appeals a child-in-need-of-assistance permanency review order.

AFFIRMED.



       David A. Kuehner of Eggert, Erb, Kuehner & DeBower P.L.C., Charles City,

for appellant mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Elizabeth A. Batey of Vickers Law Office, Greene, guardian ad litem for

minor child.



       Considered by Vaitheswaran, P.J., and Potterfield and Tabor, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

       A mother with a long history of methamphetamine abuse appeals a child-

in-need-of-assistance permanency review order transferring guardianship and

custody of her younger child to the relatives with whom he had been living for two

years. She contends the department of human services (DHS) failed to make

reasonable efforts toward reunification and the district court should have returned

the child to her care.

I.     Background Facts and Proceedings

       This case was the subject of an appeal from a dispositional order. See In

re S.P., No. 16-1919, 2017 WL 108798, at *1 (Iowa Ct. App. Jan. 11, 2017). We

provided a detailed factual narrative in that opinion. See id. at *1-3. In the main,

the mother’s two children resisted exercising visitation with her. Id. at *2. Given

their reluctance to see her, the juvenile court left visitation in the discretion of the

department and denied the mother’s request for court-ordered visitation. Id. at *3.

We held, “The juvenile court improperly allowed the DHS to give the children veto

power over an essential reunification service.” Id. at *5. We further stated:

              The issue before us is not whether teenagers can be forced
       to attend a scheduled visitation against their will. Instead, the
       pending question is whether the DHS satisfied the reasonable-efforts
       requirement when the case manager took no meaningful steps to set
       up a visitation plan for these children. The children’s preferences do
       not relieve the DHS of its duty to provide reasonable efforts. We
       conclude the court erred in finding reasonable efforts were satisfied
       when the DHS impermissibly delegated the visitation decision to the
       dependent children. To establish reasonable efforts, the DHS must
       either present a definitive plan with the ultimate goal of visitation or
       make a showing that visitation is not in the children’s best interests.
                                             3

Id. (emphasis added). We reversed the portion of the dispositional order finding

the department satisfied its reasonable efforts obligation, and we remanded for

further proceedings consistent with the opinion. Id.

         Following remand, the district court left visits between the mother and

children “at the discretion of the [d]epartment” but ordered the department to

“continue to work towards supervised visits,” “initiate phone calls between the

children and their mother,” “continue to receive letters from the mother to be

provided to the children,” and “continue to encourage the children to have visits

with their mother.” The department scheduled twice weekly visits, forwarded the

mother’s letters to the younger child, and attempted to persuade him to participate

in the visits.1

         The sixteen-year-old child declined to engage with the mother.        The

children’s therapist opined, “I do not believe that contact with [the mother] would

be harmful to [the children]. I do believe however that [the children] are both old

enough and mature enough to decide for themselves whether they want to have

contact with [the mother], and I strongly believe that their wishes should be

respected and take precedence over [the mother]’s wishes.”

         In a review order, the court considered the therapist’s recommendation.

The court found the department and service provider “continue to encourage and

offer visits and phone calls at every visit made to the home” and “encourage[]” the

children “to write letters and participate in family therapy.” The court found the

department “made reasonable efforts to reunify” the younger child with his mother.



1
    The older child turned eighteen, and her case was closed.
                                           4


         Notwithstanding the department’s encouragement, the younger child

remained recalcitrant. With one exception, he refused to respond to letters sent

by his mother, did not call his mother, and refused to participate in scheduled visits.

He said he did not want to have anything to do with his mother. In a report to the

court requesting an answer to what he would like the judge to know, he wrote, “I’m

not moving back with [the mother], so stop trying, it’s starting to get annoying.”

         Four months later, the court entered a permanency review order finding that

the younger child “refused every attempt to schedule a visit,” “has cancelled every

scheduled visit,” and “refused to participate in family therapy.” The court again

concluded the department made reasonable efforts to reunify the child with his

mother. The court ordered the department to “continue to work towards supervised

visits between [the younger child] and his mother” and stated, “Visits shall continue

to be scheduled for [the younger child] at least two times per month.” The court

further ordered the department to receive and forward letters from the mother and

encourage the child to engage in visits. Finally, the court transferred guardianship

and custody of the child to the relatives. The mother appealed.2

II.      Reasonable Efforts

         “Before initiating an action to terminate parental rights, the State must make

reasonable efforts to provide services to a parent whose children have been

removed from her care.” Id. at *1 (citing Iowa Code § 232.102(7), (10)(a) (2016);

In re C.H., 652 N.W.2d 144, 147 (Iowa 2002)). “The concept of reasonable efforts

broadly includes ‘a visitation agreement designed to facilitate reunification while



2
    The father is deceased.
                                           5

protecting the child from the harm responsible for the removal.’” C.H., 652 N.W.2d

at 147 (quoting In re M.B., 553 N.W.2d 343, 345 (Iowa Ct. App. 1996)). “The court

may consider the children’s opposition to contact with their mother in deciding if

visitation is in their best interests.” S.P., 2017 WL 108798, at *5 (citing In re N.B.,

No. 04-1100, 2004 WL 1900007, at *1 (Iowa Ct. App. Aug. 26, 2004) (agreeing it

was not in the child’s best interest to force visitation with the father)).

       The mother acknowledges the department “eventually was ordered by the

Court to schedule visits” but argues the department failed in its reasonable efforts

mandate because “the minor child was able to veto each and every visit.” On our

de novo review, we are not persuaded the department could have done more to

foster a relationship between mother and child.

       The juvenile court ordered the department to schedule and encourage

visits. The department did so, to no avail. As the therapist stated, the younger

child was old enough to express his wishes and he made those wishes clear to the

therapist and to the juvenile court. We conclude the department satisfied its

obligation to provide reasonable reunification efforts.

III.   Guardianship

       The mother challenges the court’s transfer of guardianship to the relatives.

She argues she no longer poses a risk to the child.

        The department caseworker conceded the mother showed “tremendous

progress in maintaining her sobriety.” But, as the juvenile court stated at the

permanency review hearing, the child retained “some anger issues” based on what

the mother had put him through in the past. The court stated, “I don’t see how I

can simply return him home at this point when he hasn’t had visits with you.”
                                         6


       We agree. Despite the department’s efforts, the child wanted nothing to do

with the mother. Reunification was not a viable option under these circumstances.

A guardianship with the mother’s relatives was in the child’s best interests.

       AFFIRMED.